EXHIBIT Execution Version AGREEMENT AND PLAN OF MERGER by and among MICROCHIP TECHNOLOGY INCORPORATED SUN ACQUISITION CORPORATION and SILICON STORAGE TECHNOLOGY, INC. February 2, 2010 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND TERMS 1 Section 1.1 Definitions 1 Section 1.2 Other Definitional Provisions; Interpretation. 8 ARTICLE II THE MERGER 8 Section 2.1 The Merger 8 Section 2.2 Effective Time 9 Section 2.3 Closing 9 Section 2.4 Articles of Incorporation and By-Laws of the Surviving Corporation 9 Section 2.5 Directors and Officers of the Surviving Corporation 9 Section 2.6 Effect on Capital Stock 10 Section 2.7 Treatment of Options 10 ARTICLE III EXCHANGE AND PAYMENT 11 Section 3.1 Exchange Agent; Payment Funds. 11 Section 3.2 Exchange Procedures. 11 Section 3.3 No Further Ownership Rights in Company Stock 12 Section 3.4 Termination of Exchange Fund 12 Section 3.5 No Liability 13 Section 3.6 Lost Certificates 13 Section 3.7 Stock Transfer Books 13 Section 3.8 Shares of Dissenting Shareholders 13 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 14 Section 4.1 Organization 14 Section 4.2 Capitalization. 14 Section 4.3 Authorization; Validity of Agreement; Company Action 15 Section 4.4 Consents and Approvals; No Violations 16 Section 4.5 SEC Reports 16 Section 4.6 No Undisclosed Liabilities 16 Section 4.7 Material Contracts. 17 Section 4.8 Employee Benefit Plans; ERISA. 18 Section 4.9 Litigation 20 Section 4.10 Compliance with Law 20 Section 4.11 Intellectual Property. 20 Section 4.12 Taxes 22 Section 4.13 Real and Personal Property. 23 Section 4.14 Environmental. 24 Section 4.15 Labor Matters 24 Section 4.16 Insurance 25 Section 4.17 Information Supplied. 25 Section 4.18 Absence of Certain Changes or Events 26 i Section 4.19 Affiliate Transactions 27 Section 4.20 Vote Required 28 Section 4.21 Brokers or Finders 28 Section 4.22 Opinion of Financial Advisor 28 Section 4.23 Foreign Corrupt Practices Act 28 Section 4.24 Rights Plan 28 Section 4.25 Disclosure 28 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 29 Section 5.1 Organization 29 Section 5.2 Authorization; Validity of Agreement; Necessary Action 29 Section 5.3 Consents and Approvals; No Violations 29 Section 5.4 Litigation 30 Section 5.5 Ownership of Common Stock 30 Section 5.6 Compliance with Law 30 Section 5.7 Merger Sub’s Operations 30 Section 5.8 Information Supplied. 30 Section 5.9 Financing. 31 Section 5.10 Investigation by Parent and Merger Sub. 31 ARTICLE VI COVENANTS 31 Section 6.1 Interim Operations of the Company 31 Section 6.2 Conduct of Business by Parent and Merger Sub Pending the Merger 33 Section 6.3 Access to Information. 33 Section 6.4 Acquisition Proposals. 34 Section 6.5 Employee Benefits. 37 Section 6.6 Publicity 38 Section 6.7 Directors’ and Officers’ Insurance and Indemnification. 38 Section 6.8 Proxy Statement. 40 Section 6.9 Shareholders Meeting. 40 Section 6.10 Reasonable Best Efforts. 41 Section 6.11 Delisting; NASDAQ Quotation 42 Section 6.12 Takeover Laws 43 Section 6.13 Notification of Certain Matters 43 Section 6.14 Exemption from Liability Under Section 16 43 Section 6.15 Resignations 43 Section 6.16 Existing Standstill Agreements 43 ARTICLE VII CONDITIONS 44 Section 7.1 Conditions to Each Party’s Obligation to Effect the Merger 44 Section 7.2 Conditions to the Obligations of Parent and Merger Sub 44 Section 7.3 Conditions to the Obligations of the Company 45 Section 7.4 Frustration of Closing Conditions 45 ARTICLE VIII TERMINATION 46 Section 8.1 Termination 46 ii Section 8.2 Effect of Termination 47 Section 8.3 Fees and Expenses. 47 ARTICLE IX MISCELLANEOUS 49 Section 9.1 Non Survival of Representations, Warranties and Covenants 49 Section 9.2 Notices 50 Section 9.3 Severability 51 Section 9.4 Entire Agreement; Assignment 51 Section 9.5 Third Party Beneficiaries 51 Section 9.6 Specific Performance 51 Section 9.7 Governing Law 52 Section 9.8 Waiver of Jury Trial 52 Section 9.9 Amendment 52 Section 9.10 Waiver 52 Section 9.11 Headings 53 Section 9.12 Counterparts 53 Exhibit AForm of Articles of Merger Exhibit BForm of Amended and Restated Articles of Incorporation of the Surviving Corporation iii AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER, dated as ofFebruary 2,2010 (this “Agreement”), by and among Silicon Storage Technology, Inc., a California corporation (the “Company”),Microchip Technology Incorporated,a Delaware corporation (“Parent”), and Sun Acquisition Corporation, a California corporation and wholly-owned subsidiary of Parent (“Merger Sub”). WHEREAS, the boards of directors of Merger Sub and Parent have approved, and have determined that it is advisable and in the best interests of their respective shareholders to consummate, the acquisition of the Company by Parent and Merger Sub upon the terms and subject to the conditions set forth herein; WHEREAS, the Company Board, acting upon the recommendation of the Strategic Committee, has approved this Agreement and recommended approval and adoption of this Agreement by the shareholders of the Company; WHEREAS, the Company Board, acting upon the recommendation of the Strategic Committee, has determined that the terms of this Agreement constitute a Superior Proposal (as defined in the Agreement and Plan of Merger, dated as of November 13, 2009, by and among Technology Resources Holdings, Inc., Technology Resources, Inc. and the Company (the “Prior Agreement”), the Company, the Company Board and the Strategic Committee have taken all such actions as are necessary, advisable and proper to terminate the Prior Agreement, and the Prior Agreement has been validly terminated and is no longer in force or effect; WHEREAS, concurrently with the executionand delivery of this Agreement, the Company has paid $4,025,875 to Technology Resources Holdings, Inc. in full satisfaction of the Termination Fee and any Parent Expenses (each, asdefined in the Prior Agreement); and WHEREAS, the acquisition of the Company by Parent shall be effected through the Merger of Merger Sub with and into the Company in accordance with the terms of this Agreement and the CCC, as a result of which the Company shall become wholly-owned by Parent. NOW, THEREFORE, in consideration of the foregoing and the representations, warranties, covenants and agreements set forth herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound hereby, agree as follows: ARTICLE I DEFINITIONS AND TERMS Section 1.1Definitions As used in this Agreement, the following terms have the meanings set forth below: “Acceptable Confidentiality Agreement” means an executed confidentiality and standstill agreement, the benefits of the terms of which, if more favorable to the other party to such confidentiality and standstill agreement than those in place with Parent, shall be extended to Parent. “Acquisition Proposal” means any proposal or offer (including any proposal from or to the Company’s shareholders) from any Person or group of Persons other than Parent or Merger Sub or any Affiliate thereof relating to (1) any direct or indirect acquisition of (A) more than 10% of the assets of the Company and its consolidated Subsidiaries, taken as a whole, or (B) more than 10% of any class of equity securities of the Company; (2) any tender offer or exchange offer, within the meaning of the Exchange Act, that if consummated would result in any Person or group of Persons beneficially owning 10% or more of any class of equity securities of the Company or its Subsidiaries; or (3) any merger, consolidation, business combination, joint venture, recapitalization, liquidation, dissolution or other similar transaction involving the Company or its Subsidiaries. “Action” has the meaning set forth in Section 6.7(b). “Affiliate” means, with respect to a specified Person, any person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the such specified Person. “Agreement” has the meaning set forth in the Preamble. “Alternative Acquisition Agreement” has the meaning set forth in Section 6.4(b). “Antitrust Laws” has the meaning set forth in Section 6.10(b). “Antitrust Order” has the meaning set forth in Section 6.10(b). “Articles of Merger” has the meaning set forth in Section “Book Entry Shares” has the meaning set forth in Section 2.6(b). “Business Day” means a day other than a Saturday, a Sunday or another day on which commercial banking institutions in New York, New York are authorized or required by Law to be closed. “CCC” means the California Corporations Code, as amended. “Certificates” has the meaning set forth in Section 2.6(b). “Change of Recommendation” has the meaning set forth in Section 6.4(c). “Cleanup” means all actions required, under applicable Environmental Laws, to clean up, remove, treat, remediate or otherwise address Hazardous Materials. “Closing” has the meaning set forth in Section “Closing
